~-k*L,                                                                   .__...
                                                                             4%~
-
;<           :
              OFFICE    OF THE ATTORNEY     GENEP+L    OF TE:XAS
                                  AUSTIN
    (paurDGyuuc~
    -.-                                                           ;.j
                                                                  ...z
         Eonornblt3
                  L. 4. KOOdS
         StateSuperlntemlentof Publio Instrugtion
        '~.ustln,
                Texas




$
                : We have received yo
<       which you ask the opinion of
        Ing question:
,;;
.<
                                                      F.otsof   the

:




                                             I of the 'Ruralhia Act




                                                              8.
                  "It is herein specifically provided that ,0ub
             of the money appropriated~foreach 3ChOOl yQeT Of

                                                  :
                                                                          ‘L-.
                       ..                                                     I

                                        :              I
,f.:zo@leL. A.   VOOds,   Page 2    .
.

      the.bieIUIiWlthe sm Of l?ourt:illiOn,Three Run-
      area end Fiftv Thousand Dollars (54,~350.000)
                                                  is
      hereby sot aside for Salary Aia;..h;i&Humlr&d and
       nfenty Thousand DollaM ($920,000)fOX IIiShSchool
     .Tuition;Three Killion, Thirty-nine Thou&md ant%-
      wleuty Dollars ($3,039,020)fox TransportationAid;
      One hundred Thirteen Thousand, Mine fiundredand
      Scvonty Dollars ($113,9,70) for the edministration
      of this Act as provided herein; Right Thousand,
      Tuo Hundred Dollars ($3,200) for the operation of
      the school.plant aivi3ionin the Department of.
      mucation, as pcmittcd, authorized, 3ua nppro-
      priated in thegeneral Dcparizontal Appropriation
      sill, 'forthe biennim ending August 31, 1043,
      Five Thousand Dollars ($5,000) for the Census
      Division in the De9axtnent of Xducation t,obe er-
      pended by the director thereof on order of the
      Joint Legislative Advisory Co.md.ttee for,cheoking
      and ap?rovlna school aemus rolls in seasonal labor
      not to exoeed forty cents (4OOg)per hour ~therefori
      Eight Thous~andDollw% ($8,000).for the pdrpose of
      eqloying an auditor aud for sudh,other and neaes-
      snry expenses incident to the duties of the Joint
      LeeislstiveAdv$sory Coattee.      Such auditor shall
      not reoeive.norethan Three Thousand, Six Hundred
      Doll~s ~($3,600)per jr&r out of tho sum hereby
      allocated. The auditor and other authorized en+
      playoes shall be appointed by the Comittee and.
      their salary -andnecessary expenses be paid on
      order of said Committee and nil ouch exqloyees '
.     nhall be unaer the aireot ewer*ision   of snia Com-
      mittee or its order.   Each of the above namea a,U.o-             .::        .


      cations isfor each yaar of the biehnim.'
                                                                              ,.


                             balmoe under eithor of the             I



                          ot the end of the firrrtyee,rof
     %I,
       .c ienn ua chs
     Joint LwislntS.vc Xdvisorg Comittee to .anyallo-
     cation hcrcin created and set UP." .(Tlnders-
     ours).
           This    aO,artmnt      has held in Opinion 17'0.
                                                          O-4609 that
t!x provZeionsof the Rural,Aid:Act (R.5, 288, Acts 47th Leg.)
122oainSupon the Joint Leglslativc Advisory Comittee the au-
thor1t.yto edmi.niOtcr       the 1~~3ma in violation of Article 11,
             .




                    :
                                      ’   a,




, EssorableL. A. IYoods
                      f Page 5   ‘-

                       ,’
 gootlon1 of the Constitutionof Texas, and axe for that
 re3sonuuoonstitutional. The.opinion also hold that the
 dgtles,powers, and fuuotionn of the Joint LeCislati:To’Ad-
 vlsOryComittee, except the duty iDposed upon it toostudy
 the r;chool     of Texas in order that such laws my be re-
            lo;r;s
 cot~fied,devolve upon and axe to be executed by the State
 .vderdof Education under Article XII of tho Act, “the sme
 ~8 if said Comitt,ee had not been created or authorized..V~
            Under Sect10112.of Article XIII the appropriation
 itselfis divided into seven allocatiooa, aud the Joint Legis-
 lativeAdvisory Committee (9oard of Education) is authorized
 to transferany unexpended balance in either of the allocations
 at the end of,the first year of the biennium to any allocation
 orcotedand set up by,tho Act, ’             :
           An analogy nay b;K-dravkb&ween the’appropriation
 uaderconsideration.anda lump su!aappropriationfor several
 pur9oses.~In the latter them is no clear cut or definite
 allocationwhile in the fomer these in suoh.allocati~on  with.
 the provision that any unexpended balance in one of the seven
 dlvlsionsat the end of the first year of the bienuluelmy
 bo transferredto another @location: i.e., s#ent for another
 ;ur?ose.
           ,The.Legislature attempted to authorize the Con-
 aittee~tomake such a transfer; therefore, under Article
 )rIIof the Act and Opinion I?o.04609, .suchauthority is
 vestedin and may be exorcised by the State Board of Education.
 It follows that your question is amplered,in the affimative;     :
                             .
                                        Yours very truly